Title: To James Madison from Charles Simms, 14 June 1802
From: Simms, Charles
To: Madison, James


SirAlexandria June 14th. 1802
I have receivd a letter from Mr. Danl Brent requesting me to give you information respecting the conviction of Elihu Marchant.

I was not present at his Trial nor have I ever seen the Information or Indictment against him, and therefore cannot precisely state his offence—but I beleive the charge against him was in substance, for clandestinely and fraudulently runing away with the Brig Ranger a Brittish privateer of which he was the first Lieutenant, of which offence he was convicted in the circuit Court for the District of Virginia in the October Term 1800, and was sentenced to Two years Imprisonment—and to the payment of a fine of Two hundred dollars. I am very sincerely and respectfully Yr. Obedt Servt.
Ch: Simms
 

   
   RC (DNA: RG 59, Petitions for Pardon, no. 50).



   
   Brent’s letter to Simms, 13 June 1802 (DNA: RG 59, DL, vol. 14), explained that the president had decided to pardon Marchant, “in whose behalf, it is understood, you acted as Council,” but that “the papers in the case are accidentally mislaid”; Brent conveyed JM’s request that Simms inform him of “the definition of this man’s offence [and] the particular Court before which he was tried,” so that the pardon might not be delayed.


